DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 6, 8, 10, and 20 are objected to because of the following informalities:  Each of these claims use the phrase “further configured to determine the responsive vehicle deceleration rate based on…”; however, each of these claims are dependent upon either independent Claim 1 (per Claims 6, 8, and 10) or independent Claim 16 (per Claim 20), which both state that the responsive vehicle deceleration rate is “selected” rather than “determined”.  As such, it appears that this phrase should instead be “further configured to select the responsive vehicle deceleration rate based on…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11, and 16 (and all other pending claims due to dependency) are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and furthermore, are also rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
equally distribute a braking force between the pair of ground engaging elements supported by each axle”.  While the original disclosure may describe that “According to some embodiments, both ground-engaging elements 18 of the front set 56 may be controlled together, while both ground-engaging elements 18 of the rear set may be controlled together” (per Paragraph 28), there is nothing within this paragraph or anywhere else in this disclosure that further limits this “controlled together” aspect to be so specific as to require “equally distributing a braking force between the pair of ground engaging elements supported by each axle”.  The disclosure does not provide any use of the terms “equal”, “equally”, “the same”, or the like.  As such, this newly limitation does not have basis in the original disclosure and is considered new matter without written description support.  Additionally, the portion of limitation containing the phrase “equally distribute a braking force between the pair of ground engaging elements supported by each axle” renders these claims indefinite because it is not clear as to whether the braking force is distributed equally between just a select two ground engaging elements that are supported by a single selected axle or if the braking force is distributed equally between all four ground engaging elements supported by both axles.  Appropriate corrections are required.  It should be further noted that in an effort to aid in clarification of the claims, it is suggested to change “a braking force” to instead be “a first braking force applied to a first axle” and “a second braking force applied to a second axle”, or the like (ensuring the change is supported by the specification), since the later limitations in these claims only refer to “the braking force” which adds significant confusion to those limitations as well since they too aren’t clear as to how said braking force is distributed because of the above indefiniteness.
Secondly, the limitation “detect a slippage at each ground engaging element” does not further state that each detected slippage at each ground engaging element be compared to one another, which appears to be required per the later limitations that describe the short stopping distance mode (“the ground engaging element having the least detected slippage”) and the yaw control mode (“the ground engaging element having the most detected slippage”), thus amounting to what appears to be a missing 
Thirdly, these claims discuss “operating in the short stopping distance mode when the selected responsive vehicle deceleration rate is above a short-stopping threshold” and “operating in the yaw control mode when the selected responsive vehicle deceleration rate is below a yaw-control threshold”.  However, “a short-stopping threshold” is not defined, “a yaw-control threshold” is not defined, nor are they described relative to each other in any way, and so they are essentially completely arbitrary values.  Even if they were the exact same generic threshold, which they do not appear to be since they have different names, it would be indefinite as to what the controller is supposed to do when the selected responsive vehicle deceleration rate is equal to this generic threshold.  Likewise, if they are different thresholds, which they appear to be since they have different names, it is entirely possible for neither of these conditions being true (in which case it is unclear as to what predetermined mode the anti-lock braking system is to operate in), and it is entirely possible for both of these conditions being true together (in which case it is also unclear as to what predetermined mode the anti-lock braking system is to operate in).  Furthermore, the limitation that describes these two modes (“operating the anti-lock braking system in one of a plurality of predetermined modes, the plurality of modes including a short stopping distance mode and a yaw control mode”) is an open-ended limitation that allows the possibility of other modes besides these two modes, therefore making it further unclear as to whether the specific aforementioned circumstances (i.e. neither conditions being true and/or both conditions being true together) result in the anti-lock braking system to operate in one or more other unclaimed modes.  Appropriate corrections are required.

Finally, independent Claim 1 utilized the term “the axle braking systems” (plural), which lacks proper antecedent basis for use within this claim, as “an axle braking system” (singular) is the only similar term used within that claim prior.  As such, the use of this term renders the claim indefinite.  In view of 
Claims 5 and 19 are further rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 5 is dependent upon Claim 4, and Claim 19 and Claim 4 both state “at least one sensor positioned at each ground engaging element of the anti-lock braking system to identify slippage at a particular ground engaging element”.  Based on these limitations it is clear that there are at least four sensors that each identify slippage at each one of the four ground engaging elements.  As such, there are four slippages, one associated with each of the four ground engaging elements.  However, Claim 5 and a later limitation in Claim 19 each then state “operate the anti-lock braking system in one of the short stopping distance mode or the yaw control mode to control the axle supporting the particular ground engaging element based on the slippage”.  Since there are four slippages, there is an antecedent basis issue with simply stating “the slippage” within Claim 5 and the later limitation of Claim 19, thus rendering these claims indefinite because it is unclear as to which slippage it is referring.  Appropriate corrections are required.
Claims 6, 8, and 11 (and thus Claims 15 and 23 due to dependency on Claim 11) are further rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6 states “a light detection and ranging system configured to detect objects within a predetermined proximity to the autonomous vehicle” and then states “wherein the controller is further configured to determine the responsive vehicle deceleration rate based on information from the light detection and ranging system”, Claim 8 similarly states “the event detection system is further configured to detect another vehicle within a predetermined proximity to the autonomous vehicle”, and Claim 11 similarly states “an object detected within a predetermined proximity of the autonomous vehicle”.
Firstly, within Claim 6, the light detection and ranging system is only stated to be configured to detect objects (per the first limitation), but it does not say anything about being configured to determine “information” (per the later limitation), and thus there appears to be a missing critical element and/or step of at least the light detection and ranging system determining information, which presumably, relates to the objects detected by the light detection and ranging system” (or else, similarly, interpreting the first limitation to instead say “a light detection and ranging system configured to detect objects within a predetermined proximity to the autonomous vehicle and to generate information about the detected objects”).
Secondly, the phrase “within a predetermined proximity to the autonomous vehicle” used within each of Claims 6, 8 and 11 is indefinite because it is not clear as from where the predetermined proximity is measured from, since the autonomous vehicle could be measured from a particular bumper or from its center or from any other point.  Instead, it appears that the measurement should be from the location of wherever on the autonomous vehicle the light detection and ranging system is mounted, for Claim 6, and from the location of wherever on the autonomous vehicle the event detection system is mounted, for Claims 8 and 11.  As such, in view of compact prosecution, these limitations are instead being interpreted to be “within a predetermined operable range of the light detection and ranging system of the autonomous vehicle” (per Claim 6) and “within a predetermined operable range of the event detection system of the autonomous vehicle” (per Claims 8 and 11).  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Sullivan (US 2009/0186535) in view of Nitta et al. (US 2012/0109415), herein “Nitta”, further in view of Eckert et al. (US 2018/0370507, based on foreign priority to DE 102015016721.9, filed 22 Dec 15), herein “Eckert”.
Regarding Claim 1 (Independent), Sullivan discloses an anti-lock braking system for an autonomous vehicle (“Our system and method of braking incorporates the use of a fully integrated electrical control system which is inherently antilocking with inherently fast control dynamics thus allowing for precise computer control of the deceleration rate of the wheel matching the maximum value of friction for the particular adhesion coefficient wheel slip curve determined for maximum stable braking force precisely such as to prevent excessive wheel slip ratio (relative difference between rotational velocity of the wheel and vehicle velocity) and thus preventing wheel lockup”, Paragraph 67, “The ECU framework provides for a platform for diagnostic reasoning and integration for the operational infrastructure of an autonomous condition based control system wherein the integration is provided for by data gathering, information extraction-rules, real-time controls, and decision-rules for critical systems controls”, Paragraph 77, “The disclosed apparatuses and methods can be used in combination with devices used for controlling steering, acceleration rates deceleration rates such as, for example, with automatic brake intervention which provide for improvements in feedforward and feedback control for vehicle safety, stability, comfort and maneuverability. Such active systems can control steering and brake control systems wherein some systems activate independent of the operator input via automated control”, Paragraph 60), the autonomous vehicle including a plurality of axles, each axle supporting a pair of ground engaging elements (see discussion below pertaining to Eckert), the anti-lock braking system comprising:
an axle braking system associated with each axle and configured to equally distribute a braking force between the pair of ground engaging elements (see discussion below pertaining to Eckert; since a single braking controller (i.e. control device 10) is described within Eckert to continuously control the collective braking over each of the vehicle’s wheels, the controller of Eckert is certainly capable of “equally distributing a braking force between the pair of ground engaging elements” since that is merely the specific case of each wheel brake of the same axle pair receiving the same amount of braking force, which is clearly possible if the controller is capable of applying any particular braking force to any particular wheel);
an event detection system configured to detect an event necessitating braking of the autonomous vehicle and to generate event data associated with the event, the event data including a type of event detected, the event detection system configured to transmit the event data (“The objective function of the ABS within the disclosed apparatuses and methods is to apply and maintain braking force such as to track the optimal dynamic wheel slip during a braking event”, Paragraph 70, “allowing for higher levels of acceleration and effective braking when using intelligent controls such as Yaw Control Stability System (YAC), Automatic Braking Control (ABC), Anti-lock Braking Systems (ABS), Traction Control Systems (TCS), Electronic Stability Control (ESC), and Automated Collision Avoidance Systems (ACAS)”, stored in RAM for future reference”, Paragraph 85); and
a controller in communication with the event detection system and the axle braking system(“ABS controller”, Paragraph 73) and configured to:
receive the event data transmitted by the event detection system(“After a situation is detected there is an option to evaluate a condition. The condition can access all the parameters of the events that took part in the situation detection within the goals context of the control system”, Paragraph 86);
select a responsive vehicle deceleration rate based on the received event data(“These new intelligent controls systems technologies require data storage of qualitative and quantitative information in addition to signal processing, diagnostics, and prognostics software and hardware structures. Such a knowledge based systems are capable of providing precise, accurate and fast control results by using acquired (recorded) information from a previous point in time (learned experience) and reuse for new (new point in time) and recurring vehicle operational situations wherein the case based reasoning retrieves recorded cases from the case libraries and matches them with a current state of the vehicle to provide a solution similar to one applied to the previous deceleration rates such as, for example, with automatic brake intervention which provide for improvements in feedforward and feedback control for vehicle safety, stability, comfort and maneuverability. Such active systems can control steering and brake control systems wherein some systems activate independent of the operator input via automated control”, Paragraph 60);
detect a slippage at each ground engaging element (see discussion below pertaining to Eckert); and
operate the anti-lock braking system in one of a plurality of predetermined modes, the plurality of modes including a short stopping distance mode and a yaw control mode, wherein the anti-lock braking system is operated in the short stopping distance mode when the selected responsive vehicle deceleration rate is above a short-stopping threshold (“Braking application may be such that as in an emergency-braking event is to directly short the output of the motor/generators. Such shorting can be applied by various means one of which would be of a modulated short by using a Pulse Width Modulator (PWM) control to control the frequency and duration of the shorting event thus creating extremely large values of current and thus generating extremely large values of braking torque wherein there is precise control as to the amount of torque applied. Such emergency braking can be designed to be fail safe wherein power is applied to cause normal closed contacts to be opened with the application of power and upon loss of power the contacts close causing a direct short of the output coils of the in-wheel motor/generators thus applying a braking force in the case of a total loss of power”, Paragraph 59) and wherein the anti-lock braking system is operated in the yaw control mode when the selected responsive vehicle deceleration is below a yaw-control threshold (“Mode the demand for normal, hard, and emergency braking…wherein each mode is defined by the rate”, Paragraph 84; i.e. if in the “normal” braking mode while using a Yaw Control Stability System such as the one taught by Nitta as further described below, “allowing for higher levels of acceleration and effective braking when using intelligent controls such as Yaw Control Stability System (YAC)”, Paragraph 72); wherein:
in the short stopping distance mode, the controller limits the braking force of the axle braking system associated with the axle supporting the ground engaging element having the least detected slippage (see discussion below pertaining to Eckert); and
in the yaw control mode, the controller limits the braking force of the axle braking system associated with the axle supporting the ground engaging element having the most detected slippage (see discussion below pertaining to Eckert).
Firstly, Sullivan remains silent regarding operating the anti-lock braking system (based on the instructions relating to braking control) in a yaw control mode when the selected responsive vehicle deceleration is below a yaw-control threshold.  However, Nitta teaches the “normal” use of driver assistance apparatuses such as a yaw control stability system (“Request signals outputted from a driving assistance application such as a lane keep apparatus, a lane departure prevention apparatus, or an emergency avoidance apparatus (for example, a signal indicating a target lateral acceleration) are inputted into a lateral motion control apparatus that controls the amount of lateral motion (for example, the yaw rate) of the vehicle. Control signals are outputted from the control apparatus to a control target such as an actuator. The lateral motion of the vehicle is controlled as a result of the control target being controlled based on the control signals”, Paragraph 3) unless there is an (“In the case where a driver has performed steering operations while the lateral motion of the vehicle is being controlled by the lateral motion control apparatus based on a request signal outputted from a driving assistance application (such interventional steering performed by the driver will be called "overriding"), the lateral motion control performed by the lateral motion control apparatus is stopped in order to give priority to the steering operations performed by the driver”, Paragraph 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Sullivan to operate in a “normal” yaw control mode unless there is a mode override to turn the yaw control mode off (such as an event-driven deceleration being above an emergency/short-stopping threshold per Sullivan), as taught by Nitta, in order to ensure that yaw control is always active unless there is an event-driven deceleration indicating an emergency/need to decelerate quickly.
In further support of this obviousness argument, Nitta also teaches that when an override causes the “normal” yaw control mode to turn off, the transition to the override mode occurs over a certain transition period based on an amount of braking necessary (“In the case where an override is generated during lateral motion control by a lateral motion control apparatus, the lateral motion control is stopped. However, if the lateral motion control is immediately stopped, the behavior of a vehicle will become unstable and a sense of discomfort will be imparted upon the driver”, Paragraph 6, “the degeneration time T.sub.d is set based on the steering torque .tau.s and traveling conditions of the vehicle”, Paragraph 89, “The braking pressure P.sub.b and the vehicle speed V represent the traveling conditions of the vehicle”, Paragraph 101), wherein the higher the braking pressure (i.e. the higher deceleration necessary to properly react to an event as per Sullivan) the shorter the transition period is because it could likely indicate an emergency (“in the case that the braking pressure P.sub.b is high at the start of the degeneration control, there is a possibility of an emergency occurring during automatic steering for some reason and thus the steering operation needs to be left rapidly to the driver”, Paragraph 97, “when the magnitude of the braking pressure P.sub.b is 0 (MPa), the braking force score Q_P.sub.b is 1. As the magnitude of the braking pressure P.sub.b increases from zero, the braking force score Q_P.sub.b decreases correspondingly to the braking pressure P.sub.b. When the magnitude of the braking pressure P.sub.b is 10.0 (MPa), the braking force score Q_P.sub.b is 0”, Paragraph 96, “the degeneration control amount determination unit 4162b calculates a total score Q_Total by multiplying the steering torque score Q_.tau.s obtained in S44 by the braking force score Q_P.sub.b obtained in S45 and the vehicle speed score Q_V obtained in S46 (Step S47)”, Paragraph 102; thus any braking pressure over 10MPa will cause a total score of 0 and thus will completely eliminate the transition period between the “normal” yaw control mode and the override mode, emphasizing the need to urgently remove the “normal” yaw control mode during emergencies but not under normal autonomous control circumstances (since there will be no manual steering inputs if under fully autonomous control); also see Fig. 12), and therefore the lower the braking pressure (i.e. the less deceleration needed to properly react to an event per Sullivan) the longer the transition period is because it does not likely indicate an emergency.  In other words, Nitta further emphasizes that not only is a yaw control “normal” for vehicles with that capability, but that significant braking pressure (i.e. a deceleration rate above an “emergency”/short-stopping threshold) is associated with a potential emergency and thus creates an urgency in switching out of that yaw control mode.
Additionally, Sullivan remains silent regarding, but Eckert teaches: (a) an axle braking system associated with each axle and configured to equally distribute a braking force between the pair of ground engaging elements (“an ABS control valve of this type can also be used for regulating a vehicle-actual-deceleration by the ABS brake system if a demanded brake pressure or a brake pressure difference is specified by an ; (b) detect a slippage at each ground engaging element (“Pressure control valves are, for example, used as ABS control valves in an ABS brake system to be able to adjust a pressure difference on wheel brakes of a vehicle, in particular a utility vehicle, once the occurrence of brake slip has been detected”, Paragraph 3, “For measuring the ; and (c) in the short stopping distance mode (“if a demanded brake pressure or a brake pressure difference is specified by an arbitrary driver assistance system or a stability control system, for example…an emergency braking system (AEBS)”, Paragraph 4), the controller (“The actuation of the pressure control valve or the ABS control valve is carried out in this case by means of a control device, which actuates, i.e. opens or closes, the inlet valve and/or the outlet valve of the respective pressure control valve limits the braking force of the axle braking system (i.e. arbitrates against one or more forms of braking control that if acting alone would have resulted in a different brake pressure distribution, and/or removes one or more wheels from contention to able to receive increased brake pressure, and/or lowers brake pressure to one or more wheels, wherein the wheel/-s or axle of wheels with the lower detected slippage or lower detected average slippage may receive increased brake pressure whereas the wheel/-s or axle of wheels with the higher detected slippage or higher detected average slippage may be restricted to receive increased brake pressure or will receive lowered brake pressure) associated with the axle supporting the ground engaging element having the least detected slippage (“the calculations of the actuation times are carried out for each axle, i.e. in the corresponding calculation steps, in particular an actual wheel rotational behavior is taken into account that results for example from an average value of the rotational behavior of the wheels on a vehicle axle. It is thereby taken into account to what extent a vehicle axle as a whole is overbraked or underbraked relative to another vehicle axle, also as a whole. However, the recalculation in the second or further calculation step is carried out in particular depending on average values for the minimum actuation times of pressure control valves on all wheels of a vehicle axle. Therefore, during the calculation of the correction actuation times, the axle-wise actuation of preferably two wheel brakes that axle-wise consideration depends on stability requirements, for example. Therefore, axle-wise consideration is purposeful for a braking demand from an ACC controller or an AEBS controller for example, because the deceleration of individual wheels can result in an unwanted loss of stability. In the case of a rollover prevention system (RSC) by contrast, it is purposeful to only consider the wheels on the outside of a turn, because in the event of an impending rollover of the vehicle the wheels on the inside of a turn cannot contribute to braking or can contribute less to braking. Thus, the consideration is essentially to be selected depending on whether only longitudinal accelerations of the vehicle are relevant, for example with ACC, AEBS, EBD or EBL braking, or whether lateral accelerations are also involved, for example for RSC or YC braking or braking processes”, Paragraph 43, “the actual wheel rotational behavior ds.sub.Ist indicates the extent to which for example the front axle VA (first vehicle axle) or individual wheels 3, 4 of the front axle VA is or are overbraked or underbraked in relation to the first rear axle HA1 (further vehicle axle) or individual wheels 1, 2 of the first rear axle HA 1. In addition or alternatively, the difference in the rotational behavior between the wheels 3, 4 of the front axle VA and the wheels of the second rear axle HA2 can also be considered. If for example the brake slip BS.sub.1, BS.sub.2 on the first rear axle HA1 is greater than the brake slip BS.sub.3, BS.sub.4 on the front axle VA, wherein in this example in each case average values of the brake slips BS.sub.1, BS.sub.2 or BS.sub.3, BS.sub.4 of a vehicle axle VA, HA1, HA2 are considered, then the first rear axle HA1 is overbraked relative to the front axle VA. Accordingly, to adjust the tendency to locking of the first ; and in the yaw control mode (“if a demanded brake pressure or a brake pressure difference is specified by an arbitrary driver assistance system or a stability control system, for example…a yaw rate controller (YC)”, Paragraph 4), the controller (see citations to Paragraph 6 above) limits the braking force of the axle braking system (i.e. arbitrates against one or more forms of braking control that if acting alone would have resulted in a different brake pressure distribution, and/or removes one or more wheels from contention to able to receive increased brake pressure, and/or lowers brake pressure to one or more wheels, wherein the wheel/-s or axle of wheels with the lower detected slippage or lower detected average slippage may receive increased brake pressure whereas the wheel/-s or axle of wheels with the ) associated with the axle supporting the ground engaging element having the most detected slippage (“the calculations of the actuation times are carried out for each axle, i.e. in the corresponding calculation steps, in particular an actual wheel rotational behavior is taken into account that results for example from an average value of the rotational behavior of the wheels on a vehicle axle. It is thereby taken into account to what extent a vehicle axle as a whole is overbraked or underbraked relative to another vehicle axle, also as a whole. However, the recalculation in the second or further calculation step is carried out in particular depending on average values for the minimum actuation times of pressure control valves on all wheels of a vehicle axle. Therefore, during the calculation of the correction actuation times, the axle-wise actuation of preferably two wheel brakes that are the most suitable to achieve the control aims--interaxle target wheel rotational behavior and target vehicle deceleration--is taken into account at the same time. Thus, axle-wise consideration of the braking is always carried out”, Paragraph 42, “Whether a calculation of the actuation times is carried out from a wheel-wise or axle-wise consideration depends on stability requirements, for example. Therefore, axle-wise consideration is purposeful for a braking demand from an ACC controller or an AEBS controller for example, because the deceleration of individual wheels can result in an unwanted loss of stability. In the case of a rollover prevention system (RSC) by contrast, it is purposeful to only consider the wheels on the outside of a turn, because in the event of an impending rollover of the vehicle the wheels on the inside of a turn cannot contribute to braking or can contribute less to braking. Thus, the consideration is essentially to be selected depending on whether only longitudinal accelerations of the vehicle are relevant, for example with or whether lateral accelerations are also involved, for example for RSC or YC braking or braking processes”, Paragraph 43, “the actual wheel rotational behavior ds.sub.Ist indicates the extent to which for example the front axle VA (first vehicle axle) or individual wheels 3, 4 of the front axle VA is or are overbraked or underbraked in relation to the first rear axle HA1 (further vehicle axle) or individual wheels 1, 2 of the first rear axle HA 1. In addition or alternatively, the difference in the rotational behavior between the wheels 3, 4 of the front axle VA and the wheels of the second rear axle HA2 can also be considered. If for example the brake slip BS.sub.1, BS.sub.2 on the first rear axle HA1 is greater than the brake slip BS.sub.3, BS.sub.4 on the front axle VA, wherein in this example in each case average values of the brake slips BS.sub.1, BS.sub.2 or BS.sub.3, BS.sub.4 of a vehicle axle VA, HA1, HA2 are considered, then the first rear axle HA1 is overbraked relative to the front axle VA. Accordingly, to adjust the tendency to locking of the first rear axle HA1 to the front axle VA, i.e. to adjust the actual wheel rotational behavior ds.sub.Ist to a target wheel rotational behavior ds.sub.Soll while simultaneously maintaining the demanded target vehicle deceleration z.sub.Soll, the brake pressure p.sub.1, p.sub.2 on the rear wheel brakes 5, 6 is to be reduced, i.e. negative .DELTA.p.sub.1, .DELTA.p.sub.2 are to be selected, and the brake pressure p.sub.3, p.sub.4 on the front wheel brakes 7, 8 is to be increased, i.e. positive .DELTA.p.sub.3, .DELTA.p.sub.4 are to be selected. This is carried out by a corresponding calculation of the pressure differences .DELTA.p.sub.1, .DELTA.p.sub.2, .DELTA.p.sub.3, .DELTA.p.sub.4, which can be different for each of the wheel brakes 5, 6, 7, 8 or at least axle-wise for the considered vehicle axles VA, HA1, HA2, and corresponding actuation of a specified number of wheel brakes 5, 6, 7, 8 with these pressure differences .DELTA.p.sub.1, .DELTA.p.sub.2, .DELTA.p.sub.3, .DELTA.p.sub.4 to achieve the control aims, i.e. z.sub.Soll and ds.sub.Soll.”, Paragraphs 56-57, “pressure .  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the system of Sullivan to control the braking pressures at one or more particular wheels of one or more particular axles based on which wheel-s/axle/-s has/have more or less slippage depending on whether the stability requirements indicate only longitudinal accelerations or both longitudinal and lateral accelerations, as taught by Eckert, in order to ensure that yaw control which may involve changing the braking pressure on an individual wheel does not negatively impact the stability of a vehicle undergoing emergency braking that may instead involve changing the braking pressure on one or more entire axles (“the safety of a braking process and the comfort of braking also increase, because the probability reduces of a case of ABS brake slip because of an excessively abrupt or coarse deceleration or deceleration process on individual wheels”, Paragraph 20).
It should be noted that these above discussions relating to Nitta and/or Eckert are equally applicable to the remainder of the claims, particularly independent Claims 11 and 16 below, but are not being repeated for the sake of brevity.
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Sullivan in view of Nitta and Eckert, further in view of Maruko et al. (US 2002/0091479), herein “Maruko”.
Regarding Claim 16 (Independent), Sullivan discloses a control system for an anti-lock braking system of an autonomous vehicle (“Our system and method of braking incorporates the use of a fully integrated electrical control system which is inherently antilocking with inherently fast control dynamics thus allowing for precise computer control of the deceleration rate of the wheel matching the maximum value of friction for the particular adhesion coefficient wheel slip curve determined for maximum stable braking force precisely such as to prevent excessive wheel slip ratio (relative difference between rotational velocity of the wheel and vehicle velocity) and thus preventing wheel lockup”, autonomous condition based control system wherein the integration is provided for by data gathering, information extraction-rules, real-time controls, and decision-rules for critical systems controls”, Paragraph 77, “The disclosed apparatuses and methods can be used in combination with devices used for controlling steering, acceleration rates and deceleration rates such as, for example, with automatic brake intervention which provide for improvements in feedforward and feedback control for vehicle safety, stability, comfort and maneuverability. Such active systems can control steering and brake control systems wherein some systems activate independent of the operator input via automated control”, Paragraph 60), the autonomous vehicle including a plurality of axles, each axle supporting a pair of ground engaging elements (see discussion described in the rejection of Claim 1 above pertaining to Eckert, which is not being repeated for the sake of brevity), the control system including:
a memory storing instructions relating to braking control (“a fully integrated electrical control system which is inherently antilocking with inherently fast control dynamics thus allowing for precise computer control of the deceleration rate”, Paragraph 67, “various parameters like wheel speeds, acceleration or deceleration of the wheels, vehicle velocity, etc; are stored in RAM for future reference”, Paragraph 85); and
an event detection system configured to detect an event necessitating braking of the autonomous vehicle (“The objective function of the ABS within the disclosed apparatuses and methods is to apply and maintain braking force such as to track the optimal dynamic wheel slip during a braking event”, Paragraph 70, “allowing for higher levels of acceleration and effective braking when using intelligent controls such as Yaw Control Stability System (YAC), Automatic Braking Control (ABC), Anti-lock Braking Systems (ABS), Traction Control Systems (TCS), Electronic Stability Control (ESC), and Automated Collision Avoidance Systems (ACAS)”, Paragraph 72, “After a situation is detected there is an option to evaluate a condition. The condition can access all the parameters of the events that took part in the situation detection within the goals context of the control system”, Paragraph 86) using a light detection and ranging system (see discussion pertaining to Maruko per the rejections of Claims 6 and 8 below, which is not being repeated here for the sake of brevity) and to generate event data associated with the event, the event data including a type of event detected, a current speed of the autonomous vehicle (“After a situation is detected there is an option to evaluate a condition. The condition can access all the parameters of the events that took part in the situation detection within the goals context of the control system”, Paragraph 86, “Sensors on the vehicle will tell the TCS computer what the vehicle's behavior actually is at any point in time and the computer will then use mathematical models of the in wheel hub motor/generator and vehicle dynamics to determine what actions should be taken to make actual vehicle behavior most closely match desired vehicle behavior”, Paragraph 31, “the control system continually monitors the individual motor and vehicle operating characteristics to determine precise torque control and monitor for the presence of any disruptive faults”, Paragraph 50, “various parameters like wheel speeds, acceleration or deceleration of the wheels, vehicle velocity, etc; are stored in RAM for future reference”, Paragraph 85) and a distance between the autonomous vehicle and an object detected by the light detection and ranging system (see discussion pertaining to Maruko per the rejections of Claims 6 and 8 below, which is not being repeated here for the sake of brevity), the event detection system further configured to transmit the event data (“After a situation is detected there is an option to evaluate a condition. The condition can access all the parameters of the events that took part in the situation detection within the goals context of to a controller (“ABS controller”, Paragraph 73); and
a controller in communication with the memory and the event detection system (“ABS controller”, Paragraph 73) the controller configured to:
receive the event data (“After a situation is detected there is an option to evaluate a condition. The condition can access all the parameters of the events that took part in the situation detection within the goals context of the control system”, Paragraph 86); 
select a responsive vehicle deceleration rate based on the event data (“These new intelligent controls systems technologies require data storage of qualitative and quantitative information in addition to signal processing, diagnostics, and prognostics software and hardware structures. Such a knowledge based systems are capable of providing precise, accurate and fast control results by using acquired (recorded) information from a previous point in time (learned experience) and reuse for new (new point in time) and recurring vehicle operational situations wherein the case based reasoning retrieves recorded cases from the case libraries and matches them with a current state of the vehicle to provide a solution similar to one applied to the previous case in time”, Paragraph 77, “The disclosed apparatuses and methods can be used in combination with devices used for controlling steering, acceleration rates and deceleration rates such as, for example, with automatic brake intervention which provide for improvements in feedforward and feedback control for vehicle safety, stability, comfort and maneuverability. Such active systems can control steering and brake control systems wherein some systems activate independent of the operator input via automated control”, Paragraph 60);
see discussion pertaining to Eckert per the rejection of Claim 1 above, which is not being repeated for the sake of brevity); and
operate the anti-lock braking system in one of a plurality of predetermined modes, the plurality of modes including a short stopping distance mode and a yaw control mode, wherein the anti-lock braking system is operated in a short stopping mode when the selective responsive vehicle deceleration rate is above a short-stopping threshold (“Braking application may be such that as in an emergency-braking event is to directly short the output of the motor/generators. Such shorting can be applied by various means one of which would be of a modulated short by using a Pulse Width Modulator (PWM) control to control the frequency and duration of the shorting event thus creating extremely large values of current and thus generating extremely large values of braking torque wherein there is precise control as to the amount of torque applied. Such emergency braking can be designed to be fail safe wherein power is applied to cause normal closed contacts to be opened with the application of power and upon loss of power the contacts close causing a direct short of the output coils of the in-wheel motor/generators thus applying a braking force in the case of a total loss of power”, Paragraph 59) and in the yaw control mode when the selected responsive vehicle deceleration is below a yaw-control threshold (“Mode Selector: The calculated results are used in this subsystem to activate the proper braking mode regenerative, dynamic, or motorized braking wherein the mode selection is based on vehicle velocity and the demand for normal, hard, and emergency braking…wherein each mode is defined by the rate”, Paragraph 84; i.e. if in the “normal” braking mode while using a Yaw Control Stability System such as the one taught by Nitta as further described in the rejection of Claim 1 above, “allowing for higher levels of acceleration and effective braking when ); the anti-lock braking system having an axle braking system associated with each axle and configured to equally distribute a braking force between the pair of ground engaging elements supported by each axle (see discussion described in the rejection of Claim 1 above pertaining to Eckert, which is not being repeated for the sake of brevity; since a single braking controller (i.e. control device 10) is described within Eckert to continuously control the collective braking over each of the vehicle’s wheels, the controller of Eckert is certainly capable of “equally distributing a braking force between the pair of ground engaging elements” since that is merely the specific case of each wheel brake of the same axle pair receiving the same amount of braking force, which is clearly possible if the controller is capable of applying any particular braking force to any particular wheel), wherein:
in the short stopping distance mode, the controller limits a braking force of the axle braking system associated with the axle supporting the ground engaging element having the least slippage (see discussion pertaining to Eckert per the rejection of Claim 1 above, which is not being repeated for the sake of brevity); and
in the yaw control mode, the controller limits a braking force of the axle braking system associated with the axle supporting the ground engaging element having the most slippage (see discussion pertaining to Eckert per the rejection of Claim 1 above, which is not being repeated for the sake of brevity).
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Sullivan in view of Nitta, Eckert, and Maruko, further in view of Zhu et al. (US 9932038), herein “Zhu”.
Regarding Claim 11 (Independent), Sullivan discloses a method for identifying a selected mode (“Mode Selector: The calculated results are used in this subsystem to  for an anti-lock braking system of an autonomous vehicle (“Our system and method of braking incorporates the use of a fully integrated electrical control system which is inherently antilocking with inherently fast control dynamics thus allowing for precise computer control of the deceleration rate of the wheel matching the maximum value of friction for the particular adhesion coefficient wheel slip curve determined for maximum stable braking force precisely such as to prevent excessive wheel slip ratio (relative difference between rotational velocity of the wheel and vehicle velocity) and thus preventing wheel lockup”, Paragraph 67, “The ECU framework provides for a platform for diagnostic reasoning and integration for the operational infrastructure of an autonomous condition based control system wherein the integration is provided for by data gathering, information extraction-rules, real-time controls, and decision-rules for critical systems controls”, Paragraph 77, “The disclosed apparatuses and methods can be used in combination with devices used for controlling steering, acceleration rates and deceleration rates such as, for example, with automatic brake intervention which provide for improvements in feedforward and feedback control for vehicle safety, stability, comfort and maneuverability. Such active systems can control steering and brake control systems wherein some systems activate independent of the operator input via automated control”, Paragraph 60), the autonomous vehicle including a plurality of axles, each axle supporting a pair of ground engaging elements (see discussion described in the rejection of Claim 1 above pertaining to Eckert, which is not being repeated for the sake of brevity), the method comprising:
detecting an event necessitating braking of the autonomous vehicle (“The objective function of the ABS within the disclosed apparatuses and methods is to apply during a braking event”, Paragraph 70, “allowing for higher levels of acceleration and effective braking when using intelligent controls such as Yaw Control Stability System (YAC), Automatic Braking Control (ABC), Anti-lock Braking Systems (ABS), Traction Control Systems (TCS), Electronic Stability Control (ESC), and Automated Collision Avoidance Systems (ACAS)”, Paragraph 72, “After a situation is detected there is an option to evaluate a condition. The condition can access all the parameters of the events that took part in the situation detection within the goals context of the control system”, Paragraph 86) using a light detection and ranging system (see discussion pertaining to Maruko per the rejections of Claims 6 and 8 below, which is not being repeated here for the sake of brevity);
generating event data associated with the event, the event data including a type of event detected, a current speed of the autonomous vehicle and an identified stopping point, the type of event detected being an object detected within a predetermined proximity of the autonomous vehicle, the identified stopping point corresponding to a distance between the object and the autonomous vehicle (“After a situation is detected there is an option to evaluate a condition. The condition can access all the parameters of the events that took part in the situation detection within the goals context of the control system”, Paragraph 86, “Sensors on the vehicle will tell the TCS computer what the vehicle's behavior actually is at any point in time and the computer will then use mathematical models of the in wheel hub motor/generator and vehicle dynamics to determine what actions should be taken to make actual vehicle behavior most closely match desired vehicle behavior”, Paragraph 31, “the control system continually monitors the individual motor and vehicle operating characteristics to determine precise torque control and monitor for the presence of any disruptive faults”, Paragraph 50, “various parameters like wheel speeds, acceleration or deceleration of the wheels, vehicle ;
transmitting the generated event data and the sensed slippage (“After a situation is detected there is an option to evaluate a condition. The condition can access all the parameters of the events that took part in the situation detection within the goals context of the control system”, Paragraph 86; also see discussion pertaining to Maruko per the rejection of Claims 6 and 8 below, which is not being repeated here for the sake of brevity) to a controller (“ABS controller”, Paragraph 73);
selecting, by the controller, a responsive vehicle deceleration rate based on the event data (“These new intelligent controls systems technologies require data storage of qualitative and quantitative information in addition to signal processing, diagnostics, and prognostics software and hardware structures. Such a knowledge based systems are capable of providing precise, accurate and fast control results by using acquired (recorded) information from a previous point in time (learned experience) and reuse for new (new point in time) and recurring vehicle operational situations wherein the case based reasoning retrieves recorded cases from the case libraries and matches them with a current state of the vehicle to provide a solution similar to one applied to the previous case in time”, Paragraph 77, “The disclosed apparatuses and methods can be used in combination with devices used for controlling steering, acceleration rates and deceleration rates such as, for example, with automatic brake intervention which provide for improvements in feedforward and feedback control for vehicle safety, stability, comfort and maneuverability. Such active systems can control steering and brake control systems wherein some systems activate independent of the operator input via automated control”, Paragraph 60); and
(“Braking application may be such that as in an emergency-braking event is to directly short the output of the motor/generators. Such shorting can be applied by various means one of which would be of a modulated short by using a Pulse Width Modulator (PWM) control to control the frequency and duration of the shorting event thus creating extremely large values of current and thus generating extremely large values of braking torque wherein there is precise control as to the amount of torque applied. Such emergency braking can be designed to be fail safe wherein power is applied to cause normal closed contacts to be opened with the application of power and upon loss of power the contacts close causing a direct short of the output coils of the in-wheel motor/generators thus applying a braking force in the case of a total loss of power”, Paragraph 59) and wherein the anti-lock braking system is operated in the yaw control mode when the selected responsive vehicle deceleration is below a yaw-control threshold (“Mode Selector: The calculated results are used in this subsystem to activate the proper braking mode regenerative, dynamic, or motorized braking wherein the mode selection is based on vehicle velocity and the demand for normal, hard, and emergency braking…wherein each mode is defined by the rate”, Paragraph 84; i.e. if in the “normal” braking mode while using a Yaw Control Stability System such as the one taught by Nitta as further described in the rejection of Claim 1 above, “allowing for higher levels of acceleration and effective braking when using intelligent controls such as Yaw Control Stability System (YAC)”, Paragraph 72), the anti-lock braking system having an axle braking system associated with each axle and configured to equally distribute a braking force between the pair of ground engaging elements supported by each axle (see discussion described in the rejection of Claim 1 above pertaining to Eckert, which is , wherein:
in the short stopping distance mode, the controller limits a braking force of the axle braking system associated with the axle supporting the ground engaging element having the least slippage (see discussion described in the rejection of Claim 1 above pertaining to Eckert, which is not being repeated for the sake of brevity); and
in the yaw control mode, the controller limits a braking force of the axle braking system associated with the axle supporting the ground engaging element having the most slippage (see discussion described in the rejection of Claim 1 above pertaining to Eckert, which is not being repeated for the sake of brevity).
Claims 4-5 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over Sullivan in view of Nitta and Eckert.
Claims 6, 8, 19, and 24-25 are rejected under 35 U.S.C. 103 as being obvious over Sullivan in view of Nitta, Eckert, and Maruko.
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Sullivan in view of Nitta, Eckert, and Zhu.
Claims 20 and 23 is rejected under 35 U.S.C. 103 as being obvious over Sullivan in view of Nitta, Eckert, Maruko, and Zhu.
Regarding Claims 4-5 and 19, Sullivan as modified by Nitta and further modified by Eckert teaches the anti-lock braking system of Claim 1 (per Claims 4-5), and Sullivan as modified by Nitta, Eckert, and Maruko teaches the control system of Claim 16 (per Claim 19), and Sullivan further discloses (“to calculate the wheel slip ratio we measure the angular velocity of the wheel w directly using the hall sensors used for motor controller for the in wheel hub motor/generator and the speed of the vehicle v which is provided for by DGPS signal source”, Paragraph 67, “the ABS control systems need to know the exact point within the adhesion values [.mu.-s] for maximum adherence which varies with many parameters such adherence conditions between the contact surface and the tire contact patch length such as contact surface conditions, tire wear, vertical load, inflation pressure, longitudinal slip ratio, friction coefficient, cornering stiffness, and the conditions of real adherences dependent upon the maneuvering condition i.e. turning, stopping, accelerating, angle of terrain and any combination thereof”, Paragraph 71, “it is possible to directly determine wheel slip velocity for each individual wheel in real time and thus allowing for control of the wheel slip velocity for each wheel during braking and/or accelerating within extremely tight tolerances defined by the coefficient of adhesion which is determined by means of knowing the exact input torques to each wheel and the reactionary value of slip due to the adhesion or friction coefficient values present at that instant in time”, Paragraph 72, “a wheel motor/generator consist of Radial-Flux Permanent Magnet Machines (RFPM) wherein the rotor consist of permanent magnets and is coupled to the wheel for rotation and the stator coupled to the axle for support that is static in relation to the wheel rotation wherein the wheel motor/generator functions as means of motion control for various vehicle maneuvers and braking control”, Paragraph 94; also see discussions pertaining to both Nitta and Eckert per the rejection of Claim 1 above, which will not be repeated for the sake of brevity).
Regarding Claims 6 and 8, Sullivan as modified by Nitta and further modified by Eckert teaches the anti-lock braking system of Claim 1, but Sullivan remains silent in that the event detection system includes a light detection and ranging system configured to detect objects within a predetermined proximity to the autonomous vehicle; and wherein the controller is further configured to select the responsive vehicle deceleration rate based on information from the light detection and ranging system (per Claim 6) / the event detection system is further configured to detect another vehicle within a predetermined proximity to the autonomous vehicle; and wherein the controller is further configured to select the responsive vehicle deceleration rate based on the another vehicle (per Claim 8).  However, this is taught by Maruko (“In the event that the host vehicle is approaching the preceding vehicle (or the frontally positioned object), target deceleration rate Gx*, needed to avoid the host vehicle from being brought into collision-contact with the preceding vehicle, is calculated. Target braking pressure Pt, needed to realize the target deceleration rate Gx* calculated, is computed”, Paragraph 92, “A scanning laser radar sensor is used as the object detector 31 to capture, recognize, sense or detect the preceding vehicle (or relevant target vehicle) or a frontally located object, and to monitor a vehicle-to-vehicle distance (or an inter-vehicle distance or a separating distance between the host vehicle and the preceding vehicle) or a relative distance L of the frontally located object (or the preceding vehicle) relative to the host vehicle, and to monitor a relative angle .theta. of the direction of the host vehicle's motion relative to the direction of the preceding vehicle's motion or relative to the object. That ).  It would have been obvious to one of ordinary skill in the art to have further modified the system of Sullivan with the specific use of a light detection and ranging system for detecting proximate objects/vehicles that may require a specifically calculated vehicle deceleration rate due to the detected proximate object/vehicle, as taught by Maruko, in order to ensure that the host vehicle doesn’t collide with an object/vehicle near it while using standard sensors that are generally present on all autonomous vehicles.
Regarding Claims 10 and 20, Sullivan as modified by Nitta and further modified by Eckert teaches the anti-lock braking system of Claim 1, and Sullivan as modified by Nitta, Eckert, and Maruko teaches the control system of Claim 16, respectively, but Sullivan remains silent in that the controller is further configured to select the responsive vehicle deceleration rate based on an identified stopping point and a current speed.  However, this is taught by Zhu (“In a full stop scenario, typically, speed planning module 321 determines a deceleration rate based on the speed at the starting location, where the deceleration rate is utilized .  It would have been obvious to one of ordinary skill in the art to have further modified the system of Sullivan with the determination of a specifically calculated vehicle deceleration rate based on a current speed and an identified stopping point, as taught by Zhu, in order to ensure that the vehicle always comes to a stop prior to a known stopping point regardless of whether it is an object/vehicle/person/intersection/train tracks/etc. in the way.
Regarding Claims 21, 23, and 24, Sullivan as modified by Nitta and further modified by Eckert teaches the anti-lock braking system of Claim 1 (per Claim 21), Sullivan as modified by Nitta, Eckert, and Maruko teaches the control system of Claim 16 (per Claim 24), and Sullivan as modified by Nitta, Eckert, Maruko, and Zhu teaches the method of Claim 11 (per Claim 23), and Eckert further teaches that: the controller continuously executes operates the anti-lock braking system in one of the plurality of predetermined modes (per Claims 21 and 24) / the method is performed continuously (per Claim 23) (“For measuring the wheel rotational behavior on the wheels, with which a pressure control valve is associated, for example ABS wheel sensors or revolution rate sensors provided in the ABS brake system are used, which can measure a wheel revolution rate of the respective wheel in order to be able to determine the wheel rotational behavior from this, for example using the angular speed of the wheel, i.e. in particular to determine wheel slip per axle or a differential slip. The wheel rotational behavior is permanently monitored in this case, so that the wheel slip can be continuously determined from the wheel revolution rates of the corresponding wheels and the differential slip can be continuously determined from this and can be suitably adjusted by actuation of the pressure control valves”, Paragraph 25, “The selection of the wheel brakes or the pressure control valves for which a correction actuation time is determined changes continuously during the braking process, because the actual wheel rotational behavior changes because of the braking, i.e. the actuation times also change continuously. Thus, in any braking situation the most suitable pressure control valve is selected”, ).  It would have been obvious to one of ordinary skill in the art to have further modified the systems/method of Sullivan with the continuous carrying out of the instructions/method, as taught by Eckert, in order to ensure that the dynamically changing environment and vehicle characteristics, particularly relating to the stability and braking performance of the vehicle, are all taken into consideration as the decisions are made about when to be in what mode and what wheels/axles to be braked and with how much pressure, which all dynamically change over time.
Regarding Claims 22 and 25, Sullivan as modified by Nitta and further modified by Eckert teaches the anti-lock braking system of Claim 1, and Sullivan as modified by Nitta, Eckert, and Maruko teaches the control system of Claim 16, respectively, and Eckert further teaches that: the axle braking system (“200 brake system”, Paragraph 104) further includes a front axle braking system (“VA front axle”, Paragraph 136, “7, 8 front wheel brakes”, Paragraph 91) for a front set of ground engaging elements (“3, 4 front wheels”, Paragraph 88) and a rear axle braking system (“HA1, HA2 first, second rear axle”, Paragraph 116, “5, 6 rear wheel brakes”, Paragraph 90) for a rear set of ground engaging elements (“1,2 rear wheels”, Paragraph 87), and the controller is configured to control the front axle braking system separate from the rear axle braking system (“during the calculation of the correction actuation times, the axle-wise actuation of preferably two wheel brakes that are the most suitable to achieve the control aims--interaxle target wheel rotational behavior and target vehicle deceleration--is taken into account at the same time. Thus, axle-wise consideration of the braking is always carried out”, Paragraph 42, “axle-wise consideration is purposeful for a braking demand from an ACC controller or an AEBS controller for example, because the deceleration of individual wheels can result in an unwanted loss of stability”, Paragraph 43, “This is carried out by a corresponding calculation of the pressure differences .DELTA.p.sub.1, .DELTA.p.sub.2, .DELTA.p.sub.3, .DELTA.p.sub.4, which can be different for each of the wheel brakes 5, 6, 7, 8 or at least axle-wise for the considered vehicle axles VA, HA1, HA2, and corresponding actuation of a specified number of wheel brakes 5, 6, 7, 8 with .  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the system of Sullivan to control the braking pressures at one or more particular wheels of one or more particular axles based on which wheel-s/axle/-s has/have more or less slippage depending on whether the stability requirements indicate only longitudinal accelerations or both longitudinal and lateral accelerations, as taught by Eckert, in order to ensure that yaw control which may involve changing the braking pressure on an individual wheel does not negatively impact the stability of a vehicle undergoing emergency braking that may instead involve changing the braking pressure on one or more entire axles (“the safety of a braking process and the comfort of braking also increase, because the probability reduces of a case of ABS brake slip because of an excessively abrupt or coarse deceleration or deceleration process on individual wheels”, Paragraph 20).
Response to Arguments
Applicant's respectfully submitted amendments/remarks filed 22 Dec 20 have been fully considered, but those arguments have not been found persuasive.  Regarding the previously made Claim Rejections under 35 USC 112(a)/(b) Applicant’s corrective amendments have enabled these to be withdrawn (relating to the negative limitation that did not have specification support).  However, 
Relating to the prior art rejections, firstly, Applicant respectfully argues that the primary reference, Sullivan, is configured to adjust braking power if emergency or hard braking is commanded by the operator, and further, each mode of braking is defined by the rate at which the brake pedal is depressed.  Examiner rebuts by stating there is nothing in the claims that excludes a braking event being (at least partially) determined by manual inputs.  In fact, the Office would like to emphasize that one of ordinary skill in the art would agree that an event detection system of a vehicle would clearly utilize a manual depression of the brake pedal as being extremely relevant to the claim limitation “an event detection system configured to detect an event necessitating braking of the autonomous vehicle”, since a driver pressing the brake pedal certainly indicates a driver’s perceived need to brake for at least some reason.  It should be further noted that autonomous vehicles, unless defined as completely autonomous with zero manual inputs allowed, generally always have some level of human guidance, even if it is in the form of manual overrides.  As such, this argument is not found persuasive.
Secondly, Applicant respectfully argues that the primary reference, Sullivan, fails to disclose at least an axle braking system associated with each axle and configured to equally distribute a braking force between the pair of ground engaging elements supported by each axle.  Examiner rebuts by stating that the Eckert reference instead teaches this, and Eckert was properly utilized to modify Sullivan in both the previous and the current Office action’s prior art rejections.  At no time did the prior art rejections state that Sullivan disclosed this element of the claims.  As such, this argument is not found persuasive.
Thirdly, Applicant respectfully argues that the prior art of record fails to disclose modes based on deceleration rate thresholds.  Examiner rebuts by stating that these thresholds are completely arbitrary values (please see associated 35 USC 112(b) explanation above, starting with “Thirdly”, for a more detailed explanation), and the combination of Sullivan with Nitta in fact renders obvious these thresholds, especially in view of both Sullivan and Nitta already disclosing/teaching braking events being classified 
Finally, Applicant respectfully argues that the Eckert reference adjusts each ABS control value of each wheel individually, and presumably, cannot teach equally distributing a braking force between the pair of ground engaging elements supported by each axle.  Examiner rebuts by stating that a single braking controller (i.e. control device 10) is described within Eckert to continuously control the collective braking over each of the vehicle’s wheels, and so the controller of Eckert is certainly capable of “equally distributing a braking force between the pair of ground engaging elements” since that is merely the specific case of each wheel brake of the same axle pair receiving the same amount of braking force, which is clearly possible if the controller is capable of applying any particular braking force to any particular wheel.  As such, this argument is not found persuasive.
Based on the above, the Office holds that the prior art combination of references as shown above in the instant prior art rejections still read on the claims as currently written.  Thus these arguments have not been found to be persuasive and this action is hereby made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663